DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 4/12/2022 Claims 1-10 have been cancelled. Claims 11-19 have been added. Claims 11-19 are pending. 

Response to Arguments
Claims 1-10 have been cancelled. Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been accordingly withdrawn.
Claims 1-10 have been cancelled. Examiner's rejections under 35 USC 102 and 103 have been accordingly withdrawn.
Applicant' s preemptive arguments with respect to prior art teachings of newly added claims 11, 16, 18, and 19 have been considered but are not persuasive. Therefore, these rejections are maintained.
Namely, Applicant asserts that the cited prior art does not teach the language of the claims because Noritoshi does not disclose “passenger information that includes second information … and a speaker in the vehicle to output the passenger information by audio,” (Remarks at pg. 7). Examiner, however, respectfully disagrees.
In particular, Noritoshi discloses passenger information that includes second information (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text) and a speaker in the vehicle to output the passenger information by audio (see e.g. at least ¶ 97, Fig. 1, and related text).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the two-step analysis provided by the Federal Circuit (see Alice Corp v. CLS Bank, 573 U.S. 208 (2014)), claims 11 – 19 are found to be directed to the abstract idea of an idea of itself and/or certain methods of organizing human activities as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
First, 35 U.S.C. 101 requires that claims must be directed to a, “process, machine, manufacture or composition of matter,” to be patentable (Alice Corp v. CLS Bank 573 US 208, 134 S.Ct. 2347, 2354 (2014), describing “Step 1” of the analysis). The present claims are found to satisfy “step 1” of the analysis as the claims are directed to apparatus, system, method, and corresponding non-transitory computer-readable recording medium. 
Second, the Supreme Court has further held that 35 U.S.C. 101 requires that patents cannot be granted to claims directed to, “laws of nature, natural phenomena, and abstract ideas,” (id. at 2350, a.k.a. “Step 2A” or “the judicially recognized exceptions to patentable subject matter”). Accordingly, independent claims 11, 16, 18, and 19 are directed to judicially recognized exceptions to patentable subject matter (i.e. the claims are not directed to patentable subject matter), because the claims recite(s) a method (and corresponding apparatus and non-transitory computer readable medium) for receiving information, generating information, and displaying information.
These steps are directed to an abstract idea (see 2019 Revised Patent Subject Matter Eligibility Guidance, Step 2A, Prong One), namely: mental processes and/or certain methods of organizing human activities that further correspond to concepts identified as abstract ideas by the courts such as “collecting information, analyzing it, and displaying certain results of the collection and analysis" as described in Electric Power Group, LLC v. Alstrom S.A. 830 F. 3d 1350. As such, the description in 11-19 of collecting, analyzing, and displaying information is an abstract idea. 
Moreover, the judicial exception is not integrated into a practical application (see 2019 Revised Patent Subject Matter Eligibility Guidance, Step 2A, Prong Two) because the specification does not provide any particulars of the claim elements that would alter the claims from being interpreted as directed to an abstraction of “collecting information, analyzing it, and displaying certain results of the collection and analysis."
	As such, given their broadest reasonable interpretation, the claims in view of the specification do not disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as being directed to an improvement in computer functionality or other technology. McRO, 837 F.3d 1299 (2016), MPEP 2106.04(a).
Finally, the Supreme Court provided that once a judicially recognized exception is identified, it must be determined, “whether the balance of the claim adds significantly more,” (Alice at 2353, see also 2355, describing step 2B: “significantly more than a patent upon the ineligible concept itself.”). In the present case, when viewed as a whole, the claims do not amount to significantly more than the judicial exception. The claims and their dependent claims recite the additional limitations of processors, speaker, and memory, however, these components are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.
Generic computer components (e.g. processor, non-transitory storage medium, speaker) recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Alice 134 S.Ct. 2347, 2359 (describing that the use of a computer to obtain data, adjust account balances, and issue automated instructions, is well understood, routine and conventional). See also e.g. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320 (Fed. Cir. 2016) (explaining that generic computer components such as a communications network, comprising a server, telephone unit, and general purpose computers performing general purpose functions merely providing a generic environment in which to carry out the abstract idea are routine and conventional). See also In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 614 (2016) (upholding precedent that generic computer components are insufficient to add an inventive concept to an otherwise abstract idea, reciting Alice that, “Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”). See also In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 614 (2016) (upholding precedent that generic computer components are insufficient to add an inventive concept to an otherwise abstract idea, citing Alice that, “Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”). See also TDE Petroleum Data Solutions, Inc., v. AKM Enterprise, Inc., 657 Fed.Appx. 991 (2016) (holding that storing, gathering, and analyzing data from generic sensors, including RPM sensors or fluid pressure sensors, to determine a state based on the sensor data is not patent eligible under 35 USC 101).
The use of generic computer components to process, store, and output data does not impose any meaningful limit on the computer implementation of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception identified above (i.e. the abstract idea).
Claims 12-15 and 17 are dependent on claims 11 and 16 and elaborate on the same abstract idea of the independent claims without adding “significantly more” to the abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noritoshi (JP 2016-218895 A. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 11, Noritoshi discloses an information processing apparatus comprising:
at least one processor (e.g. at least Abstract, Fig. 1, 3, 5, 7-13, and related text) configured to:
acquire first information that is information related to an appearance of a passenger who has requested a ride in a vehicle being driven by a driver (e.g. at least captured image of prospective customer, see e.g. at least ¶ 19, Fig. 1, and related text);
generate passenger information that includes second information obtained by converting the first information, the second information representing a characteristic portion of the appearance of the passenger (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text); and
cause a speaker in the vehicle to output the passenger information by audio (see e.g. at least ¶ 97, Fig. 1, and related text).

Regarding claim 12, Noritoshi discloses that the second information is image information related to the appearance of the passenger (see e.g. at least ¶ 19-20, Fig. 1, and related text), and the second information does not include image information regarding a face of the passenger (id.).

Regarding claim 13, Noritoshi discloses a data size of the second information is smaller than a data size of the first information (see e.g. at least ¶ 19-20, Fig. 1, and related text).

Regarding claim 15, Noritoshi discloses a memory unit that stores the acquired first information (e.g. at least information processing device 42, receiving means 421, photographing means 422, determining means 423, see e.g. at least ¶ 18-19, Fig. 1, and related text), wherein the at least one processor generates the passenger information by converting the first information stored in the memory unit into the second information (see e.g. at least p. 19-20, Fig. 1, and related text), and the at least one processor immediately removes the first information from the memory unit after the first information is converted into the second information (see e.g. at least p. 25, 105, Fig. 1, and related text).

Regarding claim 18, Noritoshi discloses a computer implemented processing method comprising (see e.g. at least Abstract, Fig. 2, 4, 6, and related text):
acquiring first information that is image information related to an appearance of a passenger (e.g. at least captured image of prospective customer, see e.g. at least ¶ 19, Fig. 1, and related text), wherein the passenger has requested a ride in a vehicle being driven by a driver (see e.g. at least ¶ 16); and
generating passenger information, the passenger information including second information obtained by converting the first information, and the second information representing a characteristic portion of the appearance of the passenger (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text); and
causing a speaker in the vehicle to output the passenger information by audio (see e.g. at least ¶ 97, Fig. 1, and related text).

Regarding claim 19, Noritoshi discloses non-transitory storage medium storing an information processing program causing a computer to execute a control process (e.g. at least storage unit, see e.g. at least Abstract, ¶ 27), control process comprising: (id.):
acquiring first information that is image information related to an appearance of a passenger who has requested a ride in a vehicle being driven by a driver (e.g. at least captured image of prospective customer, see e.g. at least ¶ 19, Fig. 1, and related text), wherein the passenger has requested a ride in a vehicle being driven by a driver (see e.g. at least ¶ 16); and
generating passenger information, the passenger information including second information obtained by converting the first information, and the second information representing a characteristic portion of the appearance of the passenger (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text); and
causing a speaker in the vehicle to output the passenger information by audio (see e.g. at least ¶ 97, Fig. 1, and related text)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noritoshi in view of Oami (US 2015/0023596 A1).

Regarding claim 14, Oami teaches limitations not expressly disclosed by Noritoshi including namely: that the first information contains image information regarding clothes of the passenger (see e.g. at least Abstract, ¶ 13-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Noritoshi by configuring that the first information contains image information regarding clothes of the passenger as taught by Oami in order to accurately identify persons in images using image recognition techniques that dynamically process multifactor visual features including multiple colors and configurations of clothed persons (Oami: ¶ 13-15).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noritoshi in view of Morishita (JP 2005-250614 A. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 16, Noritoshi discloses an information processing system (e.g. at least Abstract, Fig. 1, 3, 5, 7-13, and related text), comprising: 
a vehicle (e.g. at least taxi, vehicle, see e.g. at least Abstract, ¶ 16, Fig. 1, and related text) comprising a speaker that is placed within the vehicle (see e.g. at least ¶ 19-20, Fig. 1, and related text); 
a server (e.g. at least server 50, 52, 53, prospective customer position information detection system 10, 40, see e.g. at least ¶ 28, 35-36, 76, 86-89, 102, Fig. 1, 3, 5, 9-10, 13, and related text) comprising a controller (e.g. at least control unit 521, determination means 81, 532, person extracting means 11, judgment means 12, id.), the controller being configured to: 
 acquire first information that is information related to an appearance of a passenger (e.g. at least image of a taxi passenger, id.);
generate passenger information, the passenger information including second information that is obtained by converting the first information, and the second information representing a characteristic portion of the appearance of the passenger (id.); and
transmit the generated passenger information to the vehicle, wherein the vehicle is configured to cause the speaker to output the generated passenger information by audio (see e.g. at least ¶ 97, Fig. 1, and related text).
Additionally, Morishita teaches limitations not expressly disclosed by Noritoshi including namely: a passenger terminal, wherein a passenger requests a ride in a vehicle via the passenger terminal (e.g. at least portable telephone terminal 2, see e.g. at least Abstract, Fig. 1, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Noritoshi by configuring a passenger terminal, wherein a passenger requests a ride in the vehicle via the passenger terminal as taught by Morishita in order to provide a taxi pickup service system for quickly and surely picking up a passenger by transmitting the image and location of a passenger via a telephone terminal to the driver of a taxi (Morishita: Abstract).

Regarding claim 17, Modified Noritoshi teaches that the vehicle further comprises an acquisition unit (Noritoshi: e.g. at least photographing means 422, camera 151, 152, outward-facing camera of another taxi, a fixed-point camera installed on the street, drive recorder, see e.g. at least ¶ 19-21, Fig. 1, 10-11, and related text) the acquisition unit being configured to:
acquire third information that is related a person identified in an image of surroundings of the vehicle (Noritoshi: id.); and
transmit the third information to the server (Noritoshi: see e.g. at least ¶ 28, 35-36, 76, 86-89, 102, Fig. 1, 3, 5, 9-10, 13, and related text), wherein the controller determines whether the first information is included in the third information based on the third information and the first information (Noritoshi: id., see also e.g. at least Abstract, ¶ 22-25, Fig. 2, and related text, determining whether or not the person specified by the prospect information and the person photographed by the photographing means 422 are the same person).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662